DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/086487, filed on 11/21/2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 10 of U.S. Patent No. 10,682,858. Though the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3 and 5 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2005/0156995 to Nishino.
With regard to Claim 1, Nishino teaches a liquid ejecting apparatus (fig. 1) comprising:
	a liquid ejecting head (5) which ejects a liquid from a plurality of nozzles (8) disposed on a nozzle surface (9);
	an absorbing member (15) configured to contact the nozzle surface (9) and absorb the liquid adhering to the nozzle surface [0045-0047]]; and
	a pressing member (23a) configured to press the absorbing member (15) to bring the absorbing member into contact with the nozzle surface (9), wherein
	the pressing member (23a) has an outer surface (27) and a recessed portion (26) that is recessed from the outer surface,

With regard to Claim 2, Nishino teaches wherein the recessed portion (26) is provided at a position corresponding to the nozzle peripheral region (28).
	With regard to Claim 3, Nishino teaches (fig. 8) wherein the absorbing member (15) wipes the nozzle surface (9) by moving in a wiping direction while the absorbing member is in contact with the nozzle surface (9), the nozzle surface has the peripheral region sandwiching the nozzle peripheral region in an intersecting direction intersecting the wiping direction, the outer surface brings the absorbing member into contact with the peripheral region [0069].
With regard to Claim 5, Nishino teaches (fig. 8) wherein a pressure exerted on the nozzle surface (9) from the absorbing member (15) due to the recessed portion of the pressing member is smaller than a pressure exerted on the nozzle surface (9) from the absorbing member (15) due to the outer surface (27) of the pressing member.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishino as modified by US Pub. 2013/0342605 to Eguchi et al. “Eguchi.”
	With regard to Claim 6, Nishino teaches the claimed invention except for wherein
the nozzle surface has a nozzle forming surface on which the nozzle is formed, and a cover that covers the nozzle forming surface, the cover is provided with an opening for exposing the nozzle, the recessed portion is provided at a position corresponding to the opening.
	However, Eguchi teaches (fig. 6) wherein the nozzle surface has a nozzle forming surface on which the nozzle is formed, and a cover that covers the nozzle forming surface, the cover is provided with an opening for exposing the nozzle, the recessed portion is provided at a position corresponding to the opening [0071].  It would have been obvious to one of ordinary skill in the art to modify Nishino to include the cover as taught by Eguchi to provide a liquid discharging head and a liquid discharging 
With regard to Claim 7, Nishino teaches wherein when the pressing member (23a) brings the absorbing member (15) into contact with the nozzle surface (9), the outer surface (27) brings the absorbing member (15) into contact with the peripheral region of the nozzle surface other than the opening (fig. 8).

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claim 4 is the inclusion of the limitations wherein the pressing member has a cylindrical large-diameter portion that .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2018/0178523 discloses a liquid ejecting apparatus performs first contact of an absorption member with a nozzle surface in which nozzles for liquid ejection are arranged, and performs second contact of the absorption member with the nozzle surface after the first contact.  Pressure applied to, of the nozzle surface, a nozzle neighborhood area (a nozzle peripheral area) including the nozzles due to contact of the absorption member in the first contact is lower than pressure applied to the nozzle neighborhood area (a nozzle peripheral area) due to contact of the absorption member in the second contact.
	US Pub. 2017/0080714 discloses a liquid ejecting apparatus includes a liquid ejecting head which ejects liquid from a nozzle that is disposed on a nozzle surface, and an absorption member which is able to contact the nozzle surface, in which it is possible to perform a first contact operation which causes the absorption member to contact the nozzle surface at a position which corresponds to a nozzle region that includes an opening region of the nozzle, and a second contact operation which causes the absorption member to contact the nozzle surface at a position which corresponds to a non-nozzle region that is a region outside of the nozzle region. 

the nozzle surface by contacting the nozzle surface, wherein it is possible to perform a first maintenance operation in which the nozzle surface is wiped using the first wiping portion and a second maintenance operation in which the second wiping portion is caused to contact the nozzle surface due to the second wiping portion being biased by the first wiping portion. 
	US 2010/0245466 discloses a head cleaning method of wiping and cleaning a nozzle surface of a head with a band-shaped liquid absorbing body by, while pressing and abutting a pressing member on which the liquid absorbing body that travels is wrapped against the nozzle surface of the head, sliding the pressing member over the nozzle surface of the head, includes: a first cleaning step of wiping and cleaning the nozzle surface of the head with a non-wet region of the liquid absorbing body; a wet region forming step of forming a wet region on the liquid absorbing body; and a second cleaning step of wiping and cleaning the nozzle surface of the head with the wet region of the liquid absorbing body. 
	US Pub. 2011/0234696 discloses a droplet ejection apparatus includes: a droplet ejection head which includes a nozzle surface having a non-nozzle forming region and a nozzle forming region of a prescribed width in a prescribed direction, a nozzle row being formed in the nozzle forming region; and a nozzle surface cleaning apparatus which cleans the nozzle surface of the droplet ejection head and includes: a wiping device 
a sweeping device which sweeps excess liquid from the non-nozzle forming region before the wiping member wipes the nozzle surface, by pressing a sweeping member having elasticity against the non-nozzle forming region and moving the sweeping member relatively in the prescribed direction with respect to the nozzle surface. 

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910.  The examiner can normally be reached on M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853